Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-231 were canceled.  
Claims 232-270 are pending.
Claims 242-256 and 265-269 were withdrawn from further consideration (see below).
Claims 232-241, 257-264 and 270 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10 December 2021 is acknowledged.
Applicant’s election without traverse of species antibody comprising the VH CDR of P1-068767 which comprises amino acid positions 26-35, 50-66, and 99-112 of SEQ ID NO: 55 in the reply filed on 10 December 2021 is acknowledged. 
Claims 242-256 and 265-269 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 December 2021.


Drawings
The drawing set forth as Figure 7A is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page 6. 
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
            A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be withdrawn, so that a replacement drawing would be not be required, if Applicant were to amend the brief description of the figures section so that the description indicates which SEQ ID NO: identifies the disclosed sequences, respectively, provided that the 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 258 and 260 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “detectably bind” in claim 258 is a relative term which renders the claim indefinite. The term “detectably bind” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is unclear what level of binding the claim limitation “detectably bind” refers to. 
Claim 260 recites amino acid position numbers, but it does not recite numbering system. Therefore, it is unclear which numbering system is used because there are multiple numbering systems (e.g. Kabat, Chothia, etc.). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 232-241, 257, 259-260 and 270 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 231-247 of copending Application No. 16/982277 (hereinafter application ‘277; US2021/0017283; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 232-241, application ‘277 claims an isolated antibody that binds specifically to human V-domain Ig Suppressor of T cell Activation (hVISTA), wherein the antibody binds to hVISTA in acidic pH conditions with a KD that is at least 10 fold lower than its KD in neutral or physiological pH conditions, wherein the antibody comprises heavy chain variable region (VH) complementarity-determining region 1 (CDR1), CDR2 and/or CDR3 of the VH of …, P1-068767 (positions 26-35, 50-66, and 99-112 of SEQ ID NO: 55)(claim 231-232).   Application ‘277 claims the antibody of 
Regarding claim 257, application ‘277 claims the antibody of claim 231, wherein the antibody binds to hVISTA in acidic pH conditions with a Kd of 10-8 M or less (claim 237).  Application ‘277 claims the antibody of claim 231, wherein acidic pH conditions are conditions having a pH of 6.0 to 6.5 (claim 238). 
Regarding claim 259-260, application ‘277 claims the antibody of claim 231, which is an IgG1, IgG2 or IgG4 antibody, wherein the IgG4 antibody optionally has an S228P substitution in the heavy chain constant region (claim 241).
Regarding claim 270, application ‘277 claims a composition comprising the isolated antibody of claim 231 and a pharmaceutically acceptable carrier (claim 245).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claims 261-264 are objected to as being dependent on the rejected base claim.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643   

/Brad Duffy/Primary Examiner, Art Unit 1643